DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 Claims 1-4, 16, 17, 20-26, 29, and 43-48 are pending and under examination.

Specification
2.	The claim listing is objected to because claim 29 is identified as “Withdrawn-Previously Presented”.  Appropriate correction to “Previously Presented” is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 16, 17, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (J. Nanobiotechnol., 2012, 10: 1-14), in view of each Suk et al. (Biomaterials, 2006, 27: 5143-5150), Kadmon et al. (Differentiation, 1997, 61: 143-150), and Camilleri et al. (Chem. Commun., 2000, pp. 1253-125478).
	Singh et al. teach delivering a nucleic acid to a cell by using a composition comprising a gemini surfactant, DOPE, and the nucleic acid to be delivered, wherein the gemini surfactant is 12-7NGK-12 obtained by substituting the amino group in the 12-7NH-12 gemini surfactant with the dipeptide glycyl-lysine (GK), wherein 12-7NGK-12 imparts enhanced transfection efficiency as compared to the parent, non-substituted 12-7NH-12, and wherein 12-7NGK-12 has the structural formula: 

    PNG
    media_image1.png
    128
    356
    media_image1.png
    Greyscale
      
i.e., an m-s-m surfactant with m being C12 and R being glycyl-lysine (GK) (claims 1, 16, 17, 25, 26, 29) (see Abstract; p. 2, column 1 and Fig. 2; p. 6, column 2; p. 8, Fig. 6).
	Singh et al. teach that R is GK and not R3 (i.e., RGDG) (claims 1, 26, and 29).
v[Symbol font/0x62]3 integrin on the cell surface) enhances transfection efficiency by more than one mechanism, specifically, by enhancing cellular uptake and increasing endosomal escape (Abstract; p. 5144, column 2, first paragraph; p. 5148, paragraph bridging columns 1 and 2; p. 5149, column 1, last paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that RGDC substitution would improve transfection efficiency as compared to the GK substitution.  Thus, modifying Singh et al. by replacing GK with RGDC would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition capable of mediating enhanced transfection.  While Singh et al. and Suk et al. teach RGDC and not RGDG, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record demonstrating that using RGDG instead of RGDC leads to an unexpected result.  Furthermore, RGDG was known as an [Symbol font/0x61]v[Symbol font/0x62]3 integrin-binding peptide (see Kadmon et al., p. 146, column 2, second paragraph).  Thus, replacing RGDC with RGDG would have been obvious to one of skill 
Singh et al., Suk et al., and Kadmon et al. do not teach a peptide enhancer (claims 1, 2, and 25).  Camilleri et al. teach that adding a cationic peptide to nucleic acid carriers comprising gemini surfactants and DOPE, enhances transfection efficacy (i.e., a peptide enhancer) (see Abstract; p. 1524).  Thus, modifying the composition of Singh et al., Suk et al., and Kadmon et al. by further adding a cationic peptide would have been obvious to one of skill in the art with the reasonable expectation that doing so would further increase the transfection efficiency of the composition.
With respect to claim 25, kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to use and save time.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 2, 16, 17, 20, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Al-Dulaymi et al. (AAPS J., 16 May 2016, 18: 1168-1181; cited on the IDS filed on 6/27/19).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 25, 26, and 29.  Singh et al., Suk et al., claim 20.  Al-Dulaymi et al. teach that gemini surfactants substituted with amino-acids provide for better transfection at p=2.5 as compared to p=10 (see p. 1172, column 2, third full paragraph; paragraph bridging p. 1172 and 1173; p. 1173, Fig. 2).  Based on this teaching, one of skill in the art would have found obvious to modify the teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. by using a p=2.5 with the reasonable expectation that doing so would result in a composition exhibiting enhanced transfection efficiency.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 2, 16, 17, 21-23, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Alqawlaq et al. (Nanomedicine: Nanothechnology, Biology, and Medicine, 2014, pp. 1-11; cited on the IDS filed on 6/27/19).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 25, 26, and 29.  Singh et al., Suk et al., Kadmon et al., and Camilleri et al. do not specifically teach the limitations of claims 21-23.  However, as evidenced by Alqawlaq et al., selection of the amounts of the components and nanoparticle size represents routine optimization (see p. 2).  Such optimization parameters are explicitly recognized the guidelines noted in MPEP 2144.05 II A.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed ranges was other than routine or that the 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 2, 16, 17, 24-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Singh et al. (Current Drug Delivery, 2011, 8: 299-306).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 25, 26, and 29.  Singh et al., Suk et al., Kadmon et al., and Camilleri et al. do not teach a specific size (claim 24).  Singh et al. teach that compositions comprising cationic gemini surfactants, DOPE, and nucleic acid could be formulated into nanoparticles having a size within the claimed range by just using routine experimentation (see Abstract; p. 300, column 2, first paragraph; p. 304, Table 2).  Thus, achieving the claimed sizes using routine experimentation to arrive at the recited sizes would have been within the knowledge and capability of skill in the art with the reasonable expectation that doing so would result in nanoparticles suitable for nucleic acid delivery.  Routine optimization is not considered inventive and no evidence 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1-4, 16, 17, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Yin et al. (Appl. Microbiol. Biotechnol., 2016, 100: 6209-6218).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 25, 26, and 29.  Singh et al., Suk et al., Kadmon et al., and Camilleri et al. do not specifically teach that the cationic peptide comprises RGD (claim 3) and H5 (SEQ ID NO: 4) (claim 4).  However, using such is suggested by the prior art.  For example, Yin et al. teach that RGD-H6 is a cell penetrating and tumor-homing peptide providing optimal delivery to tumors (see Title; Abstract; p. 6209, column 2, first full paragraph; p. 6210, column 1, first full paragraph and Table 1; p. 6217, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to use the cell penetrating RGD-H6 as the cationic peptide to achieve the predictable result of obtaining a composition suitable for nucleic acid delivery to tumors, when nucleic acid delivery to tumors was needed.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
s 1, 2, 16, 17, 25, 26, 29, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., and Camilleri et al., in further view of Donkuru et al. (J. Mater. Chem., 2012, 22: 6232-6244).
The teachings of Singh et al., Suk et al., Kadmon et al., and Camilleri et al. are applied as above for claims 1, 2, 16, 17, 20-23, 25, 26, and 29.  Singh et al., Suk et al., Kadmon et al., and Camilleri et al. teach C12 and not C18 alkyl chains (claims 43-48).  Donkuru et al. that gemini surfactants having C18 alkyl chains have increased transfection efficiency as compared to those having C12 alkyl chains (see Abstract).  Thus, modifying the teachings of Singh et al., Suk et al., Kadmon et al., Camilleri et al., and Alqawlaq et al. by replacing the C12 alkyl chains with C18 alkyl chains would have been obvious to one of skill in the art with the reasonable expectation that doing so would further increase the transfection efficiency of the composition.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
10.	The applicant argues that R3 and R4 impart superior transfection activity as compared to GK as in Singh.
	However, as set forth in the rejection above, this was reasonably expected from the teachings in the cited prior art.

	The applicant argues that the GK-substituted gemini surfactant does not have buffering capacity.


The applicant argues that Singh teaches a bi-modal system formulated at p=10.
This is not found persuasive because, except claim 20, none of the claims requires a p ≤ 3 (with respect to claim 20, see the rejection above).
Although the applicant argues that a p=10 would lead to insignificant transfection, (i.e., no endosomal escape), Singh offers no basis for drawing such a conclusion as Singh demonstrates efficient transfection with the bi-modal system at p=10 (see p. 6; Fig. 6). 

The applicant argues that RGDC and RGDG are not expected to be equivalent.
This is not found persuasive because it is just an argument not supported by any evidence.

Although the applicant argues that design feature for PEI may not be applied to a lipid-based system, it is noted that the instant rejection is not based on extrapolating features for PEI to lipids.  Suk was cited for providing the motivation to replace GK with RGDC.  Suk teaches that RGD imparts increased endosomal escape irrespective of PEI and also improved cellular uptake (see Abstract; p. 5147, paragraph bridging columns 1 
The argument that using RGDC can be expected to have an impact on transfection levels due to the possible disulfide bonds formation between the RGDC-substituted gemini surfactants is not supported by any evidence.  It is also noted that Suk teaches coupling RGDC via maleimide, i.e., via cysteine -SH group (see p. 5144, column 2).  Thus, there are no free -SH groups and thus, no disulfide bond formation.

With respect to the argument regarding flexibility, apart from an argument, the applicant did not provide any evidence indicating that there is a difference between RGDG and RGDC with respect to effective pDNA unpacking and endosomal escape.  
As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is also noted that the inverted hexagonal phase is induced by the fusogenic lipid DOPE, not by RGDC/G (Zuhom, Mol. Ther., 2005, 11: 801-810, cited on the IDS filed on 6/27/2019; see Abstract).  Apart from arguments, the applicant did not provide any evidence indicating that, as opposed to RGDG, RGDC would negatively impact the induction of hexagonal phase by DOPE.

The applicant also refers to several comparisons (for example, with G4, G9-11; non-covalent attachment of peptides), none being material to the instant rejection which 

The argument that Camilleri added basic peptides to non-target specific reagents is not found persuasive because it addresses the reference individually.  That RGD is an important feature is already taught by the cited prior art.  Camilleri was cited for providing a strong motivation to add a cationic peptide to the RGD-targeted composition taught by Singh et al., Suk et al., and Kadmon et al. to further enhance its transfection efficiency.  

It is noted that the 132 Declaration is not enough to overcome the instant rejection because it just presents schematic representations for the claimed particles without addressing the basis for rejection.  

The arguments related to the p value are not found persuasive.  There is nothing unexpected about identifying the optimal p value as doing so only requires routine experimentation, as evidenced by Al-Dulaymi.  The instant specification does not provide for more than this.  It is also noted that the routine optimization in Al-Dulaymi identified p=2.5 as providing the best transfection efficiency.

The applicant argues that Donkuru teaches better transfection efficiency at p=10 than at p ≤3.


The argument that Singh, Yin, and Donkuru do not cure the deficiencies of Singh, Suk, Kadmon, and Camilleri is not found persuasive because there is no deficiency to be remedied in the combined teachings of Singh, Suk, Kadmon, and Camilleri.

11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ILEANA POPA/Primary Examiner, Art Unit 1633